DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
In re page 1, Applicant argues that the grooves in Louis are different from the recess in present application, since the recesses in the present application are used during the installation process, the recesses are free and not cooperated with other components. Assisting user could clamp the recesses, and assemble the mounting board into the positioning hole. In addition, assisting user could clamp the mounting board via recesses and rotate the mounting board to the suitable location of the positioning hole. Thus, the combination of Dong, Louis and Hong fail to disclose the mounting board is provided with a plurality of recesses running through the mounting board along a thickness direction of the mounting board for assisting user to assemble the mounting board, as amended in claim 1.
In response, the examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the recesses in the present application are used during the installation process, the recesses are free and not cooperated with other components. Assisting user could clamp the recesses, and assemble the mounting board into the positioning hole. In addition, assisting user could clamp the mounting board via recesses and rotate the mounting board to the suitable location of the positioning hole) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, claim 1 amended with limitation “the mounting board is provided with a plurality of recesses running through the mounting board along a thickness direction of the mounting board for assisting user to assemble the mounting board;” the examiner still considers that claim 1 as amended still do not distinguish from Dong in view of Louis references.  
Louis still discloses the mounting board (support element 8, figures 3-7, column 5, line 50 - column 6, line 61) is provided with a plurality of recesses (grooves 85, figures 3-7, column 5, line 50 - column 6, line 61) running through the mounting board along a thickness direction of the mounting board (support element 8, figures 3-7, column 5, line 50 - column 6, line 61) for assisting user to assemble the mounting board.  It should be noted that the plurality of grooves 85 assist user to assemble the support element 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 9,531,954) in view of Louis (US 7,365,774).     
Regarding claim 1, Dong discloses a camera module, including: 
a circuit board (circuit board 31, figure 1, column 2, lines 33-38);
a sensor (image sensor 71, figure 1, column 1, line 54 - column 2, line 8) electrically connected to the circuit board;
a substrate (frame assembly comprises cover 81, base 12, and platform 122, figure 1, column 2, lines 9 - 38) mounted on the circuit board and including a receiving area (retaining portion 123, figure 1, column 2, lines 9 - 38) for receiving the sensor;
a plurality of lenses (a plurality of lenses 21, figure 1, column 1, lines 54 - 67);
a mounting board (holder 11, figure 1, column 2, lines 9-33) for carrying the plurality of lenses, the mounting board including a plurality of mounting holes (the lens retaining portions 111, figure 1, column 1, line 54 - column 2, line 33) corresponding to the lenses for receiving the lenses; 
wherein the substrate includes a positioning hole (the holder 11 is located inside the cover 81, figure 1, column 2, lines 9 - 38) for mounting the mounting board therein.
Dong fails to disclose the mounting board is provided with a plurality of recesses running through the mounting board along a thickness direction of the mounting plate for assisting user to assemble the mounting board.
Louis discloses the mounting board (support element 8, figures 3-7, column 5, line 50 - column 6, line 61) is provided with a plurality of recesses (grooves 85, figures 3-7, column 5, line 50 - column 6, line 61) running through the mounting board along a thickness direction of the mounting board (support element 8, figures 3-7, column 5, line 50 - column 6, line 61) for assisting user to assemble the mounting board.


Regarding claim 4, Dong discloses wherein the substrate includes a bottom board (platform 122,  figure 1) forming the receiving area and a frame including the positioning hole (the hole of cover 81, figure 1).

Regarding claim 5, Dong discloses wherein four mounting holes are such arranged that the plurality of mounting holes surrounds an axle center of the mounting board and each mounting hole keeps a distance to the axle center same to another mounting hole (see figure 1).

Regarding claim 7, Dong discloses wherein the plurality of lenses include different lenses or identical lenses (see figure 1).

Regarding claim 8, Dong discloses wherein image surfaces of the plurality of lenses are coplanar with each other (see figure 1).

Regarding claim 9, Dong discloses wherein image sides of the plurality of lenses all face the sensor when the mounting board is mounted in the positioning hole (see figure 1).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 9,531,954) in view of Louis (US 7,365,774) further in view of Hong et al. (US 7,574,127).

However, Hong et al. discloses wherein the mounting board (lens barrel 15, i.e., mounting board, figures 1, 4, column 3 line 55 - column 4, lines 26) engages with the positioning hole (the hole of the shell 143 of rotor 14, figures 1, 4, column 3 line 55 - column 4, lines 26) by threads (inner thread 146 and outer thread 156, figures 1, 4, column 3 line 55 - column 4, lines 26), and the mounting board is movable in the positioning hole along an optical axis of one of the plurality of lenses (figures 1, 4-6, column 3 line 55 - column 4, lines 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Dong and Louis by the teaching of Hong et al. in order to move the lenses along an optical axis to obtain focusing.

Regarding claim 3, Dong and Louis fail to disclose wherein the plurality of lenses are engaged with the plurality of mounting holes by threads, and the plurality of lenses are movable in the mounting holes along an optical axis of one of the plurality of lenses.
However, Hong et al. discloses wherein the lenses are engaged with the mounting holes by threads (the lenses 16 engaged with the lens barrel 15 by external threads 168 and internal threads 158, figures 1, 4, column 3 line 55 - column 4, lines 26) and the lenses are movable in the mounting holes along an optical axis of one of the lenses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device in Dong and Louis by the teaching of Hong et al. in order to move the lenses along an optical axis to obtain focusing.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          02/13/2021